       Case 5:18-cr-00258-EJD Document 937 Filed 08/23/21 Page 1 of 2



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     AMY WALSH (Admitted Pro Hac Vice)
 2   GUY SINGER (Admitted Pro Hac Vice)
     STEPHEN A. CAZARES (SBN 201864)
 3   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 4   405 Howard Street
     San Francisco, CA 94105-2669
 5   Telephone:    (415) 773-5700
     Facsimile:    (415) 773-5759
 6
     Email: jcoopersmith@orrick.com; awalsh@orrick.com;
 7   gsinger@orrick.com; scazares@orrick.com

 8   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
 9
10
                                    UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN JOSE DIVISION
13

14
     UNITED STATES OF AMERICA,                     Case No. CR-18-00258-EJD-SVK
15
                       Plaintiff,                  DECLARATION OF JEFFREY B.
16                                                 COOPERSMITH IN SUPPORT OF
            v.                                     DEFENDANT RAMESH “SUNNY”
17                                                 BALWANI’S ADMINISTRATIVE
     HOLMES, et al.,                               MOTION FOR ACCESS TO TRIAL OF
18                                                 CO-DEFENDANT ELIZABETH
                       Defendants.                 HOLMES
19
                                                   Hon. Edward J. Davila
20

21

22

23

24

25

26

27

28

                                                          COOPERSMITH DECL. ISO DEFENDANT BALWANI’S ADMIN
                                                               MOTION FOR ACCESS TO TRIAL OF CO-DEFENDANT
                                                                ELIZABETH HOLMES, CASE NO. CR-18-00258-EJD
       Case 5:18-cr-00258-EJD Document 937 Filed 08/23/21 Page 2 of 2



 1                       DECLARATION OF JEFFREY B. COOPERSMITH

 2          I, Jeffrey B. Coopersmith, declare as follows:

 3          1.      I am lead counsel for defendant Ramesh “Sunny” Balwani in this case, an attorney

 4   admitted to practice in the State of California, and a partner at the law firm of Orrick, Herrington

 5   & Sutcliffe LLP. I submit this declaration in support of Mr. Balwani’s motion for access to trial of

 6   co-defendant Elizabeth Holmes.

 7          2.      On August 22, 2021, I emailed AUSA Robert Leach and asked if the government

 8   would oppose a motion by Mr. Balwani requesting two designated seats at Elizabeth Holmes’ trial

 9   in order to have the same ability to observe witnesses as the government team will have. Counsel
10   for Ms. Holmes was copied on my email. Mr. Leach informed me that the government will oppose

11   Mr. Balwani’s motion.

12          I declare under penalty of perjury that the foregoing is true and correct.

13          Executed August 23, 2021 at Seattle, Washington.

14

15
                                                          JEFFREY B. COOPERSMITH
16

17

18

19
20

21

22

23

24

25

26

27

28

                                                                 COOPERSMITH DECL. ISO DEFENDANT BALWANI’S ADMIN
                                                      1               MOTION FOR ACCESS TO TRIAL OF CO-DEFENDANT
                                                                       ELIZABETH HOLMES, CASE NO. CR-18-00258-EJD
